COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   '
                                                No. 08-11-00320-CV
                                   '
                                                  Appeal from the
 IN THE MATTER OF L.H.C., A        '
 JUVENILE.                                   65th Judicial District Court
                                   '
                                                                of El Paso County, Texas
                                                  '

                                                  '                  (TC# 09,01015)

                                  MEMORANDUM OPINION

       On May 27, 2010, Appellant, a juvenile, was adjudicated delinquent and placed on

probation after stipulating to the offense of engaging in graffiti on a school wall and causing a loss

of less than $20,000. TEX. PENAL CODE ANN. § 28.08(a), (b)(3), (d)(1) (West 2011). On

October 6, 2011, after Appellant’s probation was modified on multiple occasions and a second

judgment of probation was filed and entered against Appellant, a disposition hearing was

conducted after which the Juvenile Court Referee found that Appellant posed a risk to the safety

and protection of the community, that no appropriate community-based intermediate sanction was

available to address Appellant’s needs and the community’s safety, and that the gravity of the

offense and Appellant’s prior juvenile record required Appellant’s confinement in a secure

facility. See TEX. FAM. CODE ANN. § 54.04(f) (West Supp. 2012). The trial court then

ordered Appellant committed to the Texas Youth Commission. Id. Appellant appeals the trial

court’s order committing him to the custody of TYC. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by advancing a contention which counsel says may arguably support the

appeal. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v.

State, 436 S.W.2d 137 (Tex. Crim. App. 1969); see also In re D.A.S., 973 S.W.2d 296, 298 (Tex.

1998) (Texas Supreme Court held that the Anders procedure applies to juvenile appeals and noted

that, although juvenile-delinquency proceedings are classified as civil, their nature is

quasi-criminal). A copy of counsel’s brief has been delivered to Appellant, and Appellant has

been advised of his right to examine the appellate record and file a pro se brief. No pro se brief

has been filed. The State has filed a brief. Having filed an Anders brief with the Court and

having notified Appellant of his right to pursue a pro se appeal, Appellant’s counsel has filed a

motion to withdraw as counsel.

       We have carefully reviewed the record which consists of detailed facts and evidence

supporting the trial court’s decision. We have also carefully reviewed counsel’s brief and agree

with Appellant’s counsel that the appeal is wholly frivolous and without merit. A discussion of

the contentions advanced in counsel’s brief would add nothing to the jurisprudence of the state.

Further, we find nothing in the record that might arguably support the appeal.

       The trial court’s order is affirmed.



                                              GUADALUPE RIVERA, Justice
November 7, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.




                                                 2